Citation Nr: 0808934	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty for more than 26 years 
prior to his retirement at the end of December 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  Specifically, the Board requested that the 
veteran be scheduled for a new VA examination in order to 
determine the severity of any neurological manifestations of 
the veteran's service-connected lumbosacral strain with disc 
disease.  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  An 
example of "good cause" includes the illness of the 
veteran.  38 C.F.R. §  3.655.  

On August 14, 2007, the veteran was notified that a VA 
examination had been scheduled for August 28, 2007.  In 
September 2007, RO officials noted in the claims folder that 
the veteran had failed to appear for his scheduled 
examination.  As a result, the matter was certified to the 
Board for decision.  Id.

In correspondence dated November 2007, the veteran wrote that 
he had attempted to reschedule his examination because of a 
need to keep a medical appointment that had been scheduled as 
a result of acute illness.  He indicated that he had spoken 
with officials at the RO and at the Fort Myers Outpatient 
Clinic, but that no effort was made to reschedule his 
examination.

On review, the Board finds that the veteran's illness 
constituted good cause for his failure to report for his 
August 2007 VA examination.  Upon remand, the veteran should 
be rescheduled for a VA examination in order to determine the 
severity of his service-connected lumbosacral strain with 
disc disease.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), which altered the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they pertain 
to increased rating claims.  On remand the RO should provide 
corrective notice in accordance with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.  The veteran should be scheduled for VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current severity of his service-connected 
lumbosacral strain with disc disease.  The 
claims folder should be made available to 
the examiners for review in connection 
with the examinations.  All indicated 
special tests and studies should be 
accomplished, including range of motion 
studies in degrees.  

The orthopedic examiner should specify 
whether ankylosis is present, and, if so, 
if it is unfavorable or favorable.  
Functional loss, if any, should be 
measured and documented. 

The neurological examiner should specify 
any nerve involvement (sciatic or 
peroneal) and its degree of impairment.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that failure to report for any scheduled examination, without 
good cause, may result in the denial of his claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
